THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




Exhibit 10.48






WAIVER AND AMENDMENT NO. 7 TO NOTE PURCHASE AND GUARANTEE AGREEMENT


THIS WAIVER AND AMENDMENT NO. 7 TO NOTE PURCHASE AND GUARANTEE AGREEMENT (this
“Amendment”) is made as of December 18, 2015 by and among Dairyland USA
Corporation, a New York corporation (“Dairyland”), The Chefs’ Warehouse Mid-
Atlantic, LLC, a Delaware limited liability company (“CW Mid-Atlantic”), Bel
Canto Foods, LLC, a New York limited liability company (“Bel Canto”), The Chefs’
Warehouse West Coast, LLC, a Delaware limited liability company (“CW West
Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware limited liability
company (“CW Florida”, and together with Dairyland, CW Mid-Atlantic, Bel Canto
and CW West Coast, the “Issuers”), each of the Guarantors whose names appear on
the signature pages hereto (together with the Issuers, collectively, the
“Obligors”), and each of the holders of the Notes whose names appear on the
signature pages hereto (each a “Noteholder” and collectively, the
“Noteholders”).


WHEREAS, the Obligors and the Noteholders are party to that certain Note
Purchase and Guarantee Agreement dated as of April 17, 2013, as amended by that
certain Amendment No. 1 to Note Purchase and Guarantee Agreement dated as of
July 23, 2014, that certain Amendment No. 2 to Note Purchase and Guarantee
Agreement dated as of November 4, 2014, that certain Amendment No. 3 to Note
Purchase and Guarantee Agreement dated as of December 3, 2014, that certain
Amendment No. 4 to Note Purchase and Guarantee Agreement dated as of January 9,
2015, that certain Supplemental Note Purchase and Guarantee Agreement and
Amendment Agreement dated as of April 6, 2015 and that certain Amendment No. 6
to Note Purchase and Guarantee Agreement dated as of July 1, 2015 (as so amended
and supplemented, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Note Purchase Agreement”), pursuant
to which the Issuers issued and sold (i)
$100,000,000 in aggregate principal amount of their Guaranteed Senior Secured
Notes due April 17, 2023 (as amended, restated or otherwise modified from time
to time pursuant to Section 18 of the Note Purchase Agreement and including any
such notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement, the “Series A Notes”), and (ii) $25,000,000 in aggregate
principal amount of their 5.80% Series B Guaranteed Senior Secured Notes due
October 17, 2020 (as amended, restated or otherwise modified from time to time
pursuant to Section 18 of the Note Purchase Agreement and including any such
notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement, the “Series B Notes”; and together with the Series A Notes,
collectively, the “Notes”);


WHEREAS, the Obligors have requested that the Required Holders agree to certain
amendments and waivers to the Note Purchase Agreement;


WHEREAS, the Obligors and the Noteholders have so agreed on the terms and
conditions set forth herein;




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






WHEREAS, the Noteholders constitute the Required Holders;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Obligors and the
Noteholders hereby agree to enter into this Amendment.


1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings provided for in the Note Purchase Agreement.


2. Amendments to the Note Purchase Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, and effective as of the date
such conditions are satisfied, the parties hereto agree that the Note Purchase
Agreement is hereby amended as follows, with the effect from June 30, 2015:


(a) Section 10.13(c)(i) of the Note Purchase Agreement is hereby amended by
adding the following sentence at the end thereof:


“Notwithstanding the foregoing, for purposes of determining compliance with this
Section 10.13(c)(i), up to $6,518,000 of Capital Expenditures incurred or made
on or prior to September 25, 2015 by the Obligors and their Subsidiaries in
connection with the Specified Las Vegas Transaction shall be deemed to be
excluded when calculating the aggregate amount of Capital Expenditures incurred
or made by the Obligors and their Subsidiaries during the 2015 Fiscal Year.”


(b) Section 10.13(c)(ii) of the Note Purchase Agreement is hereby amended to add
the phrase “occurring after the 2016 Fiscal Year” immediately following the
phrase “in respect of any Fiscal Year” in the first sentence thereof.


3. Waivers. For the avoidance of doubt, the Noteholders hereby waive (i) any
non-compliance with Section 10.13(c) of the Note Purchase Agreement (as in
effect prior to the effectiveness of this Amendment) due to the Obligors and
their Subsidiaries making Capital Expenditures during the 2015 Fiscal Year in
excess of $17,000,000, (ii) any non-compliance with Section 8.3 of the Note
Purchase Agreement relating to the requirement to offer to prepay a portion of
the Notes held by such holder equal to such holder’s Ratable Portion of the
Relevant Designated Net Proceeds received in connection with the Specified Las
Vegas Transaction, (iii) any incorrect representation or warranty made by the
Obligors pursuant to Section 7.2(b) of the Note Purchase Agreement (solely to
the extent incorrect as a result of the events described in clauses (i), (ii)
and/or (iv) of this paragraph) and (iv) any non-compliance with Section 7.1(g)
of the Note Purchase Agreement as a result of any failure of


2

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




the Obligors to provide timely notice of the foregoing. This specific waiver
shall not be construed to constitute (1) a waiver of any other event,
circumstance or condition or of any other right or remedy available to any
Noteholder pursuant to the Note Purchase Agreement or any other Financing
Document or (2) a course of dealing or a consent to any departure by the Issuers
or any other Obligor from any other term or requirement of the Note Purchase
Agreement or any other Financing Document.


4. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent, each to be in form and substance
satisfactory to the Noteholders:


(a) each Noteholder shall have received counterparts of this Amendment duly
executed by the Obligors and the Noteholders;


(b) each Noteholder shall have received a fully executed copy of an amendment to
the Bank Credit Agreement, which amendment shall be substantially in the form
set forth on Exhibit A hereto and in full force and effect (the “Bank
Amendment”);


(c) The Chefs’ Warehouse, Inc. shall have paid to each Noteholder, in
consideration of the agreements of such Noteholder contained herein, by wire
transfer of immediately available funds, a fee, whether or not such holder has
signed this Amendment, in an amount equal to 0.10% (10 basis points) of the
aggregate outstanding principal amount of Notes held by such Noteholder; such
fee shall be deemed earned when paid and shall be nonrefundable; and


(d) the Noteholders shall have received payment and/or reimbursement of their
fees and expenses (including, without limitation, all fees and expenses of
counsel for the Noteholders to the extent invoiced in reasonable detail on or
prior to the date hereof) in connection with this Amendment and the other
Financing Documents.


5. Representations and Warranties of the Obligors. Each Obligor hereby
represents and warrants as follows:


(a) This Amendment and the Note Purchase Agreement as modified hereby constitute
legal, valid and binding obligations of such Obligor and are enforceable against
such Obligor in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Obligors set forth in the Note Purchase
Agreement, as amended hereby, are true and correct in all material respects
(except that any representation or warranty that is qualified as to materiality
shall be true and


3

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




correct in all respects), it being understood and agreed that any representation
or warranty which by its terms expressly relates to a specified date shall be
required to be true and correct only as of such specified date.


6. Confirmation and Ratification of Guaranteed Obligations. By executing this
Amendment, each of the Guarantors hereby (a) consents to this Amendment, (b)
acknowledges that, notwithstanding the execution and delivery of the Amendment,
the obligations of each of the Guarantors under the Guaranty continue in full
force and effect and are not impaired or affected, and the Guaranty continues in
full force and effect and shall apply to the Guaranteed Obligations as amended
by this Amendment, and (c) affirms and ratifies the Guaranty, any other
Financing Document executed by it and the Guaranteed Obligations in all
respects.


7. Reference to and Effect on the Note Purchase Agreement.


(a) Upon the effectiveness hereof, each reference to the Note Purchase Agreement
in the Note Purchase Agreement or any other Financing Document shall mean and be
a reference to the Note Purchase Agreement as amended hereby.


(b) Each Financing Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.


(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Purchase Agreement, any other Financing Document or any other
documents, instruments or agreements executed and/or delivered in connection
therewith.
(d)    This Amendment constitutes a "Financing Document" under ( and as defined
in the Note Purchase Agreement.
8. Release of Claims.


(a) Each of the Obligors, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Noteholders, their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Noteholders and all
such other Persons being hereinafter referred to collectively as the “Releasees”
and individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of setoff, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
of the Obligors or any of their respective successors, assigns, or other legal


4

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Agreement, in each case in connection with the Note
Purchase Agreement or any of the other Financing Documents or transactions
thereunder or related thereto.


(b) Each of the Obligors understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.


9. Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties hereto shall be governed by, the law of the
State of New York excluding choice of law principles that would permit the
application of the laws of a different jurisdiction.


10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


11. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.


[Signature Pages Follow]










5

--------------------------------------------------------------------------------


THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


ISSUERS:
 
 
DAIRYLAND USA CORPORATION
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE MID-ATLANTIC,LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



BEL CANTO FOODS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE WEST COAST, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE OF FLORIDA, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO













[Chefs' Warehouse - Signature Page to Amendment No. 7 to Note Purchase and
Guarantee Agreement - Chefs' Warehouse]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




GUARANTORS:
 
THE CHEFS' WAREHOUSE, INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



CHEFS' WAREHOUSE PARENT, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



MICHAEL'S FINER MEATS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



MICHAEL'S FINER MEATS HOLDINGS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE MIDWEST, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE PASTRY DIVISION, INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



















[Chefs' Warehouse - Signature Page to Amendment No. 7 to Note Purchase and
Guarantee Agreement - Chefs' Warehouse]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






QZ ACQUISITION (USA), INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS, INC., a Florida corporation
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS, INC., a Washington corporation
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS (AMBASSADOR), INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



CW LV REAL ESTATE LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO

















[Chefs' Warehouse - Signature Page to Amendment No. 7 to Note Purchase and
Guarantee Agreement - Chefs' Warehouse]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






ALLEN BROTHERS 1893, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE GREAT STEAKHOUSE STEAKS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



DEL MONTE CAPITOL MEAT COMPANY, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO











































[Chefs' Warehouse - Signature Page to Amendment No. 7 to Note Purchase and
Guarantee Agreement - Chefs' Warehouse]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






NOTEHOLDERS:
 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
 
By:
/s/ Tannis Fussell
Name:
Tannis Fussell
Title:
Vice President



PRUCO LIFE INSURNACE COMPANY
 
 
By:
/s/ Tannis Fussell
Name:
Tannis Fussell
Title:
Assistant Vice President



PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY
 
 
 
By:
 
Prudential Investment Management, Inc.
as investment manager
 
By:
/s/ Tannis Fussell
 
Name:
Tannis Fussell
 
Title:
Vice President



PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
 
 
 
By:
 
Prudential Investment Management, Inc.,
as investment manager
 
By:
/s/ Tannis Fussell
 
Name:
Tannis Fussell
 
Title:
Vice President

































[Chefs' Warehouse - Signature Page to Amendment No. 7 to Note Purchase and
Guarantee Agreement - Chefs' Warheouse]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




Exhibit A


Bank Amendment






















































































Exhibit A-1



